Exhibit 10.2

Spring Bank Pharmaceuticals, Inc.

Form of Notice of Grant of Restricted Stock Units And

Award Agreement

This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of _________ _, 2020 (the “Grant Date”) by and between Spring Bank
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and
__________________ (the “Participant”).

WHEREAS, the Company has adopted the Amended and Restated 2015 Stock Incentive
Plan (the “Plan”) pursuant to which Restricted Stock Units may be granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Restricted Stock Units as
provided for herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1.                   Grant of Restricted Stock Units. The Company hereby grants
to the Participant an Award of ___________ Restricted Stock Units, which
represent the number of units subject to the Award. Each Restricted Stock Unit
(hereinafter referred to as an “RSU”) represents the right to receive one share
of common stock, par value $0.0001 per share (“Common Stock”), of the Company,
settled as set forth in Section 2 of this Agreement, subject to the terms and
conditions set forth in this Agreement and the Plan. Capitalized terms that are
used but not defined herein have the meanings ascribed to them in the Plan.

2.                   Vesting and Settlement of RSUs. Except as otherwise
provided in Section 3 and 4 of this Agreement, the RSUs will vest and become
nonforfeitable based on the following schedule provided that the Participant
remains in continuous service with the Company as an employee from the Grant
Date through the Vesting Date:

Number of Restricted Stock Units

Vesting Date

[___]

[___]

[___]

[___]

[___]

[___]

The Company shall deliver to the Participant (or the Participant’s survivors)
the shares of Common Stock applicable to the vested RSUs as soon as practicable
after the applicable Vesting Date in accordance with this Agreement and in all
events such shares of Common Stock shall be delivered by the date which is two
and one-half months following the close of the calendar year on which such
Vesting Date occurs (the “Settlement Date”). If the Participant ceases
continuous service for any reason between the RSU Vesting Date and the
Settlement Date, the Participant (or the Participant’s estate in the event of
Participant’s death) shall still be entitled to receipt of the Shares of Common
Stock covered by this Agreement upon the Settlement Date.

3.                   Termination of Continuous Service.

3.1                        Except as otherwise expressly provided in this
Agreement, if the Participant’s continuous service with the Company terminates
for any reason at any time before the RSU Vesting Date the Participant’s
unvested RSUs shall be automatically forfeited upon such termination and neither
the Company nor any affiliate shall have any further obligations to the
Participant under this Agreement.

 

--------------------------------------------------------------------------------

 

3.2                        Notwithstanding Section 3.1, if the Participant’s
continuous service terminates as a result of the Participant’s death or
Disability, the Participant will vest on the RSU Vesting Date in such number of
RSUs as is equal to the number of RSUs that would have vested on the next
applicable Vesting Date multiplied by a fraction, the numerator of which equals
the number of days between the Grant Date or the last Vesting Date, whichever
has most recently occurred, and the date of the Participant’s death or
Disability and the denominator of which equals the total number of days during
such period and such shares shall be delivered as set forth in Section 2.

4.                   Effect of a Change in Control.

4.1                        If Participant is employed with the Company upon the
closing of a Change in Control, all unvested RSUs shall vest and settle on the
date of the Change in Control. Any shares of Common Stock into which such RSUs
shall convert shall be adjusted as to the Shares in accordance with Section 9 of
the Plan.  The Compensation Committee and/or the Board’s determination with
respect to any adjustments will be conclusive.  

4.2                        For purposes of this Agreement, “Change in Control”
shall mean any of the following:

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”) (a “Person”) of beneficial ownership of any capital stock of the
Company if, after such acquisition, such Person beneficially owns (within the
meaning of Rule 13d-3 under the Exchange Act) more than 50% of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection any acquisition directly from the Company will
not be a Change in Control, nor will any acquisition by any individual, entity,
or group pursuant to a Business Combination (as defined below) that complies
with clause (b) of this definition;

(b) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all (i.e., in excess of 85%) of the assets
of the Company (a “Business Combination”), unless, immediately following such
Business Combination, the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include a
corporation that as a result of such transaction owns the Company or
substantially all of the Company’s assets either directly or through one or more
subsidiaries); or

(c) the liquidation or dissolution of the Company;

provided that, where required to avoid additional taxation under Section 409A,
the event that occurs must also be a “change in the ownership or effective
control of a

2

 

--------------------------------------------------------------------------------

 

corporation, or a change in the ownership of a substantial portion of the assets
of a corporation” as defined in Treasury Reg. § 1.409A-3(i)(5).

5.                   Transferability of RSUs. Subject to any exceptions set
forth in the Plan, the RSUs or the rights relating thereto may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant, except by will or the laws of descent and distribution, and upon
any such transfer by will or the laws of descent and distribution, the
transferee shall hold such RSUs subject to all of the terms and conditions that
were applicable to the Participant immediately prior to such transfer.

6.       Rights as Shareholder. The Participant shall have no rights as a
shareholder with respect to the RSUs, including voting rights and the right to
any dividends or Dividend Equivalents.  

7.           No Right to Continued Service. Neither the Plan nor this Agreement
shall confer upon the Participant any right to be retained in any position, as
an employee, consultant or director of the Company or an affiliate. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company or an affiliate to terminate the Participant at any time, with or
without Cause.

8.Adjustments. If any change is made to the outstanding common stock or the
capital structure of the Company, if required, the RSUs shall be adjusted or
terminated in any manner as contemplated by Section 9 of the Plan.

9.Tax Liability and Withholding.

9.1               The Participant shall be required to pay to the Company, and
the Company shall have the right to deduct from any compensation paid to the
Participant pursuant to the vesting of the RSUs, the amount of any applicable
foreign, federal, state and local withholding obligations of the Company in
respect of the RSUs and to take all such other action as the Company deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Company shall not deliver any shares to the Participant until it is
satisfied that all required withholdings have been made.  By execution of this
Agreement, the Participant has authorized the Company, on behalf of the
Participant, to instruct a registered broker chosen by the Company, at a time
when the Participant is not in possession of material nonpublic information, to
sell on the applicable vesting date such number of shares of Common Stock as the
Company deems necessary to satisfy the Company’s withholding obligation, after
deduction of the broker’s commission, and the broker shall be required to remit
to the Company the cash necessary in order for the Company to satisfy its
withholding obligation.  To the extent the proceeds of such sale exceed the
Company’s withholding obligation the Company agrees to pay such excess cash to
the Participant as soon as practicable.  In addition, if such sale is not
sufficient to pay the Company’s withholding obligation the Participant agrees to
pay to the Company as soon as practicable, including through additional payroll
withholding, the amount of any withholding obligation that is not satisfied by
the sale of shares of Common Stock. The Participant agrees to hold the Company
and the broker harmless from all costs, damages or expenses relating to any such
sale.  The Participant acknowledges that the Company and the broker are under no
obligation to arrange for such sale at any particular price.  In connection with
such sale of shares, the Participant shall execute any such documents requested
by the broker in order to effectuate the sale of shares of Common Stock and
payment of the withholding obligation to the Company.  The Participant
acknowledges that this paragraph is intended to comply with Section
10b5-1(c)(1(i)(B) under the U.S. Securities Exchange Act of 1934, as amended.

3

 

--------------------------------------------------------------------------------

 

9.2            The Participant may, prior to the date of sale set forth in
Section 9.1, provide a cash payment to the Company that the Company deems
sufficient to cover the anticipated tax withholding amount from the vesting of
the RSUs and in such case no sale of shares of Common Stock (as described in
Section 9.1) shall occur.

9.3                    Notwithstanding any action the Company takes with respect
to any or all income tax, social insurance, payroll tax, or other tax-related
withholding (“Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains the Participant’s responsibility and the Company (a) makes
no representation or undertakings regarding the treatment of any Tax-Related
Items in connection with the grant, vesting or settlement of the RSUs or the
subsequent sale of any shares, and (b) does not commit to structure the RSUs to
reduce or eliminate the Participant’s liability for Tax-Related Items.

10.Compliance with Law. The issuance and transfer of Shares of Common Stock in
connection with the RSUs shall be subject to compliance by the Company and the
Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company’s Shares of Common Stock may be listed. No Shares of Common Stock shall
be issued or transferred unless and until any then applicable requirements of
state and federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel.

11.Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the General Counsel of the
Company at the Company’s principal corporate offices. Any notice required to be
delivered to the Participant under this Agreement shall be in writing and
addressed to the Participant at the Participant’s address as shown in the
records of the Company. Either party may designate another address in writing
(or by such other method approved by the Company) from time to time.

12.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof. For the purpose of litigating any dispute
that arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in Delaware and agree that such litigation shall be conducted in
the state courts of Delaware or the federal courts of the United States for the
District of Delaware.

13.Data Privacy. By entering into this Agreement, the Participant:  (i)
authorizes the Company and each affiliate, and any agent of the Company or any
affiliate facilitating the grant of RSUs under this Agreement, to disclose to
the Company or any of its affiliates such information and data as the Company or
any such affiliate shall request in order to facilitate the grant of RSUs; and
(ii) authorizes the Company and each affiliate to store and transmit such
information in electronic form for the purposes set forth in this Agreement.

14.Interpretation. Any dispute regarding the interpretation of the Plan or this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

15.RSUs Subject to Plan. This Agreement is subject to the Plan as approved by
the Company’s shareholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

16.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company.

4

 

--------------------------------------------------------------------------------

 

Subject to the restrictions on transfer set forth herein, this Agreement will be
binding upon the Participant and the Participant’s beneficiaries, executors,
administrators and the person(s) to whom the RSUs may be transferred by will or
the laws of descent or distribution.

17.Severability. The invalidity or unenforceability of any provision of the Plan
or this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.

18.Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the RSUs in this Agreement does not create any contractual right or other
right to receive any RSUs or other Awards in the future. Future Awards, if any,
will be at the sole discretion of the Company. Any amendment, modification, or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of the Participant’s employment with the Company.

19.Amendment. The terms and provisions of this Agreement may be waived, or
consent for the departure therefrom granted, only by written document executed
by the party entitled to the benefits of such terms or provisions. No such
waiver or consent shall be deemed to be or shall constitute a waiver or consent
with respect to any other terms or provisions of this Agreement, whether or not
similar. Each such waiver or consent shall be effective only in the specific
instance and for the purpose for which it was given, and shall not constitute a
continuing waiver or consent. The Committee has the right to amend this
Agreement and the RSUs; provided, that, no such amendment shall adversely affect
the Participant’s material rights under this Agreement without the Participant’s
consent.

20.Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code. It is intended that the RSUs and
the exercise of authority or discretion hereunder shall comply with Section 409A
of the Code so as not to subject Participant to the payment of any interest or
additional tax imposed under Section 409A of the Code.  In furtherance of this
intent, to the extent that any United States Department of the Treasury
regulations, guidance, interpretations, or changes to Section 409A of the Code
would result in Participant becoming subject to interest and additional taxes
under the Section 409A of the Code, the Company and the Participant agree to
amend this Agreement to bring the RSUs into compliance with Section 409A of the
Code.

21.No Impact on Other Benefits. The value of the Participant’s RSUs is not part
of his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

22.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

23.Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan, the Plan prospectus and this Agreement. The Participant has read and
understands the terms and provisions thereof, and accepts

5

 

--------------------------------------------------------------------------------

 

the RSUs subject to all of the terms and conditions of the Plan and this
Agreement. The Participant acknowledges that there may be adverse tax
consequences upon the vesting or settlement of the RSUs or disposition of the
underlying Shares and that the Participant has been advised to consult a tax
advisor prior to such vesting, settlement or disposition.




6

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

SPRING BANK PHARMACEUTICALS, INC.

 

By:  ____________________________

 

 

 

 

 

PARTICIPANT

 

By:  ____________________________

 

 

7

 